Case: 12-1246    Document: 40    Page: 1   Filed: 06/12/2014




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

     NEW HAMPSHIRE BALL BEARINGS, INC.,
              Plaintiff-Appellant,
                            v.
             UNITED STATES AND
     UNITED STATES CUSTOMS AND BORDER
                PROTECTION,
              Defendants-Appellees,
                           AND

     UNITED STATES INTERNATIONAL TRADE
                COMMISSION,
               Defendant-Appellee,
                           AND

          THE TIMKEN COMPANY AND MPB
                 CORPORATION,
                Defendants-Appellees.
                __________________________

                        2012-1246
                __________________________

    Appeal from the United States Court of International
 Trade in No. 08-00398, Judge Gregory W. Carman.
                __________________________
Case: 12-1246      Document: 40      Page: 2     Filed: 06/12/2014




 NEW HAMPSHIRE BALL BEARINGS      v. US                           2

       Before NEWMAN, RADER, and CHEN, Circuit Judges.
 NEWMAN, Circuit Judge.
                          ORDER
    The Timken Company and MPB Corporation, and the
 United States and United States Customs and Border
 Protection, separately move without opposition for sum-
 mary affirmance of the judgment of the United States
 Court of International Trade.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motions are granted.
       (2) Each party shall bear its own costs.



                                          FOR THE COURT


                                          /s/ Daniel E. O’Toole
                                              Daniel E. O’Toole
                                              Clerk of Court

 s23